Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13-14, 17, 19-21, 23, 25 are allowed in view of after final amendment filed on 06/06/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr Jinchul Hong on 06/15/2022.

The application has been amended as follows:   Claims 13 and 20 are amended as follows.  Claims 26-27 are cancelled.
13. 	(Currently Amended) A manufacturing method for a bainitic steel wheel for rail transit, comprising smelting, molding, and heat treatment process, wherein the heat treatment process is: heating a molded wheel to austenite temperature, cooling a rim tread with a water spray to decrease a temperature of the wheel below 400℃, and performing tempering treatment,
wherein performing the tempering treatment includes: performing tempering at a first temperature for more than 30 minutes when the temperature of the wheel is less than 400℃, and air cooling the wheel to room temperature after the tempering, and 
wherein the bainitic steel wheel for rail transit consists of elements with the following weight percentages: 
carbon C: 0.15-0.45%, silicon Si: 1.00-2.50%, manganese Mn: 1.20-3.00%, rare earth RE: 0.001-0.040%, phosphorus P≤ 0.020%, and sulphur S≤0.020%, wherein the remaining is iron and unavoidable residual elements, and 3.00%≤Si+Mn≤5.00%

20. 	(Currently Amended) A manufacturing method for a bainitic steel wheel for rail transit, comprising smelting, molding, and heat treatment process, wherein the heat treatment process is: heating a molded wheel to austenite temperature, cooling a rim tread with a water spray to decrease a temperature of the wheel below 400℃, and performing tempering treatment,
wherein the tempering treatment includes: performing tempering at a first temperature for more than 30 minutes when the temperature of the wheel is less than 400℃, and air cooling the wheel to room temperature after the tempering, and 
wherein the bainitic steel wheel for rail transit consists of elements with the following weight percentages:
carbon C: 0.19-0.28%, silicon Si: 1.40-1.90%, manganese Mn: 1.50-2.20%, rare earth RE: 0.020-0.040%, phosphorus P≤0.020%, and sulphur S≤0.020%, wherein the remaining is iron and unavoidable residual elements, and 3.00%≤Si+Mn≤5.00%.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art are
Zhang (NPL document “The structure stability of carbide-free bainite wheel steel”) , Gu (NPL document “Microstructure and properties of carbide free bainite railway wheels produced by programmed quenching”) and Liang (NPL document “Effect of Rare Earth elements on Isothermal Transformation kinetics in Si-Mn-Mo bainite steels”).
Zhang discloses a manufacturing method for Si-Mn-Mo carbide free bainite wheel steel comprising the following steps: (Page 635, Col 2 to Page 636 Col 1)
Smelting, rolling the round ingots into two experimental wheels of 840 mm in diameter which suggests instant claimed molding, and heating to 910 C (i.e. instant claimed heating a molded wheel to austenite temperature, flash quenching at the wheel rim section by programmed control (i.e. instant claimed cooling a rim tread). Since the flash quenched sample is then tempered at different tempering temperature such as 150, 200, 250, 300 and 350 C (Table 1), the cooled rim tread is expected to have temperature decreased to below 400 before the tempering, tempering between 150-350 C (abstract line 7) for 2 hr (i.e. instant claimed performing temperature at a first temperature when the temperature of the wheel is less than 400 C for more than 30 minutes) and then cooled to room temperature in the air (i.e. instant claimed air cooling the wheel to room temperature after the tempering).
Zhang differs from instant claims such that it does not expressly discloses (1) cooling with a water spray; (2) instant claimed bainitic steel wheel consisting of C, Si, Mn, RE, P and S with Fe and unavoidable impurities as required by instant claims 13 and 20.
Even if Gu discloses microstructure and properties of carbide free bainite railway wheels produced by programmed quenching using a novel bainitic wheel steel composition (Title) wherein the process of manufacturing the bainitic steel wheel includes spray quenching on the tread under computer control (Page 971 Col 1 line 4 and Col 2 line 2) and water is well known quenching medium in the steel art, Gu’s bainitic wheel steel composition is Si-Mn-Mo. 
Liang discloses the effect of RE element on isothermal transformation kinetics in Si-Mn-Mo bainite steel. Table 1 (Page 4252 Col 1) has similar steel compositions as Gu. No. 2 of specimens includes RE=0.022 vs. No 1 of specimens does not include RE. 
Hence, neither Gu nor Liang cures the deficiency of Zhang by disclosing a bainite wheel steel consisting of C, Si, Mn, RE, P and S with Fe and unavoidable impurities as required by instant claims 13 and 20 because Gu, Liang and Zhang all disclose Si-Min-Mo steel.
There is no obviousness reason or motivation to remove presence of Mo from Si-Min-Mo steel of Gu, Liang or Zhang.
No prior art can be found to disclose instant claims 13 and 20 process with claimed steps, process parameters as well as a bainite wheel steel consisting of C, Si, Mn, RE, P and S with Fe and unavoidable impurities.
Hence, instant claims 13-14, 17, 19-21, 23, 25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733